United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1880
                                    ___________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Christopher Adrian Jones,                *
                                         *    UNPUBLISHED
      Defendant - Appellant.             *
                                    ___________

                               Submitted: April 13, 2010
                                   Filed: July19, 2010
                                   ___________

Before LOKEN, HANSEN, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Christopher Jones pleaded guilty to conspiracy to interrupt interstate commerce
by robbery and brandishing a firearm during a crime of violence. See 18 U.S.C.
§§ 1951, 924(c)(1)(A)(ii). We reversed his mandatory life sentence under 18 U.S.C.
§ 3559(c) and remanded for resentencing because one prior robbery conviction did not
involve use or threatened use of a dangerous weapon or result in serious bodily injury
and thus was a nonqualifying felony under § 3559(c)(3)(A). United States v. Jones,
256 F. App’x 850 (8th Cir. 2007) (unpublished). On remand, Jones argued he should
not be resentenced as a career offender under U.S.S.G. § 4B1.1 because this robbery
conviction was not a crime of violence under U.S.S.G. § 4B1.2.
       Although Jones stipulated he was a career offender in the plea agreement, the
district court1 took up this issue on the merits and concluded that Jones is a career
offender. Jones objected to the career offender ruling, which resulted in an advisory
guidelines range of 262-327 months in prison, and, alternatively, urged the court to
sentence him at the bottom of that range. The government urged a sentence at the top
of the range. The court sentenced Jones to 300 months in prison. He appeals.

       On appeal, Jones argues that the district court erred in sentencing him as a
career offender because this 1994 robbery conviction was not a crime of violence
under U.S.S.G. § 4B1.2. We disagree. The district court correctly ruled that robbery
is specifically included in the crimes of violence listed in U.S.S.G. § 4B1.2, comment.
(n.1), and that a robbery specifically enumerated in § 4B1.2 is a crime of violence for
career offender purposes even if it is not a qualifying serious violent felony under
§ 3559(c)(3)(A). See United States v. Dobbs, 449 F.3d 904, 913 (8th Cir. 2006), cert.
denied, 549 U.S. 1139 & 1233 (2007). The court also correctly ruled that Jones’s two
1994 robbery convictions were separate crimes of violence because they were
separated by an intervening arrest. See U.S.S.G. §§ 4A1.1(a), 4A1.2(a)(2), 4B1.2(c),
App. C Amendment 709; United States v. McKay, 431 F.3d 1085, 1095 (8th Cir.
2005), cert. denied, 547 U.S. 1174 (2006).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




      1
       The HONORABLE JAMES M. MOODY, United States District Judge for the
Eastern District of Arkansas.

                                         -2-